Citation Nr: 1229064	
Decision Date: 08/23/12    Archive Date: 08/30/12	

DOCKET NO.  07-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran has basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the VARO in Muskogee, Oklahoma, that denied the benefit sought.

The Veteran provided testimony on his own behalf at a video conference hearing before the undersigned Veterans Law Judge in April 2008.  A copy of the transcript of the proceedings is of record and has been reviewed.

The appeal is once again REMANDED to the RO by way of the Appeals Management Center in Washington, DC.  VA will notify the Veteran should further action be required.


REMAND

Unfortunately, the case must again be REMANDED for further development.  The Board is aware that the case has been remanded previously in August 2008, June 2010, May 2011, and January 2012.  However, in his informal hearing presentation dated in July 2012, the Veteran's accredited representative refers to the RO's failure to comply with remand instructions by the Board.  The representative refers in particular to a failure of the RO to attempt to obtain records pertaining to the Veteran's hospitalization in Germany in 1998.  In its most recent remand action dated in January 2012, the Board directed the RO/AMC to obtain the Veteran's service treatment records, to include any records pertaining to hospitalization at the Landstuhl Regional Medical Center in Germany from December 17 to December 21, 1998, for psychiatric purposes.  This is because the Veteran maintains that his early discharge was primarily because of his psychiatric difficulties.  Because the 2012 remand order asked that the RO/AMC make a request for the hospital records and this was not done, this is a violation of the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the foregoing, the case is REMANDED for the following:

1.  The RO/AMC should contact then National Personnel Records Center as well as the Landstuhl Regional Medical Center in Germany itself, to obtain any records pertaining to reported treatment of the Veteran there from December 17 to December 21, 1998, for psychiatric purposes.  The National Personnel Records Center should be specifically requested to search for any separately stored records from that hospitalization.  If the attempt to obtain records is unsuccessful, documentation to this effect should be placed in the claims file.

2.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time in which to respond should be allowed.  Thereafter, the case should be returned to the Board, if otherwise in order.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



